 

Case 1:19-cv-08597-GBD Document 26

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATIONAL RAILROAD PASSENGER
CORPORATION
Plaintiff,
-against-
CITY OF NEW YORK,
Defendant.

GEORGE B. DANIELS, United States District Judge:

Filed o1/04/24 Page 1 of 1

 

 

fusne SENY espe
| DOCUME? NIT L
BY ey 1 TRONICALL \
ne LLY Bp)
oe ee 2021
: ORDER
. 19 Civ. 8597 (GBD)
x

Defendant’s time to respond to Plaintiff's complaint is extended from January 5, 2021 to

April 5, 2021. The initial conference is adjourned from January 19, 2021 to April 21, 2021 at 9:45

am.

Dated: New York, New York
January 4, 2021

SO ORDERED.

feo & Dina

 

GFOR B. DANIELS
ited States District Judge

 
